Title: To James Madison from Rufus King, 1 May 1803 (Abstract)
From: King, Rufus
To: Madison, James


1 May 1803, London. No. 95. Reports that according to the certificate of the accountant general of the Court of Chancery, the fund claimed by the state of Maryland consists of bank stock, 5 percent stock, and cash amounting to £187,567 12d. sterling. Suits in chancery were instituted “many years back” against Russell and other fund trustees by Chase as agent for Maryland, by Barclay and others as executors of Hanbury, and by Harford as devisee of Lord Baltimore. Buchanan’s assignee and the Ewers have also claimed an indemnity for loss of real estate in Maryland. “It has appeared to be the opinion both of the late and present Lord Chancellor that the Crown is legally intitled to this Property. My Correspondence with the Department of State has explained the means that have been employed to effect a Transfer of it to Maryland, as well as the series of disappointments which has defeated them.”
“I have now the satisfaction to send you the copy of a Letter that I have received from Lord Hawkesbury in which the King engages, in the event of its being decided that the Title to this Stock has accrued and belongs to the Crown, that the same shall be transferred to the State of Maryland, together with the accumulations proceeding from the re-investment of the Dividends. I likewise enclose … copies of the Instruction given to the Attorney General relative to this Stock, of the Decree of the Court of Chancery in the suit of Barclay and others against Russell and others, and of the Motion of the Attorney General, founded on the presumption that after the Decree in Barclay’s suit the regular course of an Information for the purpose of vesting the Stock in the Crown would have been dispensed with, by the Parties consenting to receive their Costs, and withdraw all opposition.… Contrary, however, to this Expectation the Solicitors of Mr. Chase, and of Mr. Harford refused their consent: the Motion was therefore postponed to a future day, before which I sent the two subjoined Letters to Messrs. Lyon & Collyer, the Solicitors of Mr. Chase who in consequence thereof withdrew their opposition. Mr. Harford continued to oppose, and when the Motion of the Attorney General was resumed on the 27th. past, his Solicitor again refused his consent: previous, however, to his doing so he came to me with an offer to withdraw his opposition and consent to the Motion of the Attorney General, provided I would engage to transfer to Mr. Harford £10,000 Bank Stock. This I declined doing, with the observation that … there was sufficient certainty that Maryland must ultimately … obtain possession of the entire fund: and … as the Dividends would from time to time be re-invested, the Property would in the end be received together with Compensation for its detention.
“Could I have been certain that the Representatives of Buchanan, and of the Ewers, or that the Holders of a considerable Sum of the Colony Bills of Credit … might not have been encouraged by the Settlement with Harford to pursue their opposition, unless they also were bought off, I might … have agreed with the Hanbury’s to give to Mr. Harford … a Sum of Money or Bank Stock to induce him to withdraw his opposition. But … I have preferred the course which is now to be adopted.
“… It remains only that an Information be filed against all the Parties hitherto in opposition, in order to obtain a decision vesting the fund in the Crown; and for this purpose it may be expedient that the Solicitors of Mr. Chase be instructed to assist those of the Treasury, and of the Family of Hanbury in pressing the process to a conclusion. Owing to the dispersed situation of the Parties, and the angry perseverance which influences the conduct of Mr. Harford it may require some Time to compleat the Business; but it is a satisfaction that … no future change in the Court of Chancery or in the Ministry can alter the decision….
“It would have given me great pleasure to have seen the close of a Business that is of importance to the State of Maryland, and which has so constantly as well as zealously engaged my attention; but the intanglements of an intricate Suit in Chancery … are reached with difficulty by diplomatic means: there has, moreover, been some difficulties in our way which neither Patience nor Industry has hitherto been able to surmount. We may, I think, now put our Opponents at defiance, as we at length stand on secure ground.… I shall leave with the Papers of the Legation such a view of the Subject, as I hope may enable my Successor with little Trouble to hasten the conclusion of this long protracted Business.”
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 10); FC (NHi: Rufus King Papers); letterbook copy and copies of enclosures (ibid., vol. 55); Tr and Tr of four enclosures (MdAA: Blue Book 2); Tr (MdAA: Blue Book 5). RC 6 pp. In a clerk’s hand, signed by King. Docketed by Wagner as received 5 July. Enclosures are copies of Hawkesbury to King, 25 Apr. 1803 (2 pp.); Hawkesbury to Spencer Perceval, 15 Dec. 1802 (1 p.); Lord Eldon’s decree dismissing the bill in Barclay’s suit against Russell, 1 Apr. 1803 (1 p.); a notice dated 18 Apr. 1803, signed by Joseph White, solicitor for the attorney general (2 pp.), of a motion to be made by the attorney general on 20 Apr.; and King to Lyon and Collyer, 22 Apr. 1803 (1 p.) and 26 Apr. 1803 (1 p.). RC and enclosures printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:504–6.



   
   See King to JM, 28 Jan. 1803, and n. 3.


